Citation Nr: 1419420	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to September 1969, to include combat duty in Vietnam.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The claim was remanded in March 2012 for evidentiary development, and all actions required by that remand have been accomplished.  

The Veteran appeared before the undersigned at a Travel Board hearing in March 2010.  A transcript is of record.  

The Veteran's entire claims folder, to include the portion contained electronically, has been reviewed in this case.


FINDINGS OF FACT

The credible and competent evidence of record is against a finding that the Veteran's current hearing loss disability had causal origins in service, to include as a result of exposure to combat noises in Vietnam; the Veteran did not manifest hearing loss symptoms until many years after service separation.  


CONCLUSION OF LAW

Entitlement to service connection for a hearing loss disability is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2013).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide. Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.   In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman. 

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for entitlement to service connection for a bilateral hearing loss disability, the Board finds that all necessary assistance has been provided in this case. The evidence includes service treatment records and post-service pertinent medical records. The Veteran was afforded comprehensive VA examinations to address his contentions, and the most recent report of examination, especially when considered in light of other opinions of record, is adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419  (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disorders, such as other organic diseases of the nervous system (which includes sensorineural hearing loss), will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology (which includes a bilateral sensorineural hearing loss disability).  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).

Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

The Veteran in this case alleges that he developed a bilateral hearing loss disability as a result of his exposure to loud combat noises in Vietnam.  The record reflects that he served as a light weapons infantryman in Vietnam, and thus, it is conceded that he was exposed to small arms fire and loud explosions as he claims.  At issue is whether he currently experiences a bilateral hearing loss disability that is resultant from that exposure.  

The service treatment records do not document any diagnosis of a hearing loss disability within the meaning of VA regulations.  Further, there is no record of a diagnosis of a VA hearing loss disability within the meaning of 38 C.F.R. § 3.385 within the first post-service year.  Nonetheless, as the Veteran did serve in combat, his complaints of hearing acuity difficulties at the time of exposure to combat noises are conceded to have occurred as reported.  The Veteran has not, however, contended that he was diagnosed with a hearing loss disability in service or, alternatively, that he developed a hearing loss disability for VA purposes within the first post-service year.  Rather, he simply has alleged that he experienced a variation in his hearing perception at the time of active service and that he has had intermittent problems with hearing since the in-service noise exposure.  The Veteran has additionally alleged experiencing hearing loss symptoms around the time of his separation from service; however, he has stated that he did not wish to delay his separation from active duty by reporting problems with his hearing to service medical personnel.  

In support of his contentions, the Veteran has forwarded the opinion of a VA otolaryngologist, dated in April 2010.  This physician noted that the Veteran had a history of noise exposure, to include land mines and weapons fire.  He stated that "it is possible that [the Veteran's] exposure to loud noises may have contributed to these conditions."  No rationale was provided as to why that was the case.  

A review of the service treatment records indicates that the Veteran was, at the time of service separation, documented to have hearing within normal limits by Army medical personnel.  Further, while he did not report any problems with hearing acuity (which is consistent with his testimony), he did report problems with other conditions (e.g. motion sickness, painful joints, leg cramps), which suggests that he was not, at the time of separation, concerned with potential administrative delays associated with reporting medical symptoms to service medical personnel.  Thus, this tends to weigh against the credibility of his statement that he did not wish to report a problem with his hearing for fear of postponing his separation from the Army.  

Prior to the submission of the VA otolaryngologist's opinion, the Veteran was afforded a VA audiology examination.  The associated report, dated in March 2008, noted that the Veteran's pre-induction examination of August 1967 revealed "normal hearing bilaterally," and that his separation examination, dated in September 1969, also revealed normal hearing (although, the 3000Hz frequency was not tested).  As mentioned above, the examiner stated that the Veteran did not, at the time of separation, report that he had problems with his hearing (i.e. he checked "no" to a question regarding if he had ever experienced hearing loss).  The examiner concluded that as the Veteran's hearing was normal at separation, that it was not likely that his current hearing loss disability-which was diagnosed for VA purposes-was related to service.  

The Veteran was additionally seen by a VA audiologist in January 2011.  In the associated report of this examination, it was noted that as the separation examination revealed normal hearing bilaterally, the current hearing loss disability for VA purposes was not "likely related" to military noise exposure.  The audiologist also noted that the Veteran, despite stating during the examination that he didn't mention any health problems at the time of separation for fear of delaying his leaving the Army, did, in fact, check "yes" to various non-hearing loss symptoms at his service separation examination.  No rationale, other than the lack of documentation in the service treatment records, was referenced in this opinion.  

The Board, in noting the potentially helpful value of the VA otolaryngology opinion, and in also determining that the 2008 and 2011 assessments were inadequate for VA purposes (they did not contain adequate rationales), remanded the claim for a new, comprehensive VA audiology opinion.  In the associated report of that examination, dated in April 2012, the examining audiologist stated that there was no significant change in hearing between service entrance and service separation.  Since "hearing loss occurs at the time of exposure to noise and is not delayed in onset," it was determined that "it is less likely as not due to exposure to acoustic trauma during military service."  The examiner noted that there were no documented shifts in audiological thresholds during service, and that his combat noise exposure was conceded.  With respect to symptoms, it was again noted that while hearing problems were not reported, the Veteran did, at the time of separation, make mention of other medical impairments (suggesting that he was not, as he has alleged, hesitant to report his medical history accurately for fear of delayed separation).  The examiner further noted that the Veteran had extensive post-service noise exposure as a truck driver, bus driver, carpenter, police academy cadet, and also had managerial jobs in manufacturing (paper industry) and transportation.  With respect to the 2010 VA otolaryngology opinion, the 2012 VA audiologist noted that there was no rationale for that opinion and that the physician did not clarify the impact of extensive post-service noise exposure in his opinion.  

This most recent VA opinion is well-rationalized and fully considered the positive evidence of record.  The negative opinion is not based merely on a claim file review; rather, the audiologist noted that the hearing acuity documented at service separation was normal, and that as hearing loss occurs at the time of exposure to noise, that if combat noise had caused a hearing frequency shift, it would have been noted at that time of separation.  The examiner stated, specifically, that hearing loss does not present via "delayed onset," and thus, even if the Veteran had experienced a decrease in hearing acuity at the time of combat noise exposure, that as it was normal at service separation (which was after when the noise exposure would have occurred), any current hearing loss disability could not be the result of that exposure.  

The positive opinion of 2010, while by a VA physician, is equivocal in nature and did not explain why, in that clinician's view, the current hearing loss disability could "possibly" be related to service.  As it does not contain a rationale explaining its conclusions, it isn't particularly probative in resolving the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, both the 2010 opinion and the Veteran's complaints of symptoms in service at the time of combat exposure were fully considered by the 2012 VA examiner, and simply, it was determined that the assertions were not consistent with the evidence (i.e. normal hearing results at separation) and the normal medical presentation of sensorineural hearing loss (i.e. that, in the examiner's expert opinion, hearing loss occurs at the time of noise exposure and is not delayed in onset).  

The Veteran's opinion that his hearing loss had causal origins as a result of noise exposure has been considered; however, he, as a lay person, is not competent to report on something so complex as the etiology of a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, while he is competent to report on that which he can perceive through his senses, and is thus competent to address having hearing problems during his exposure to loud in-service noises, he has not shown himself to possess the required training and expertise to assess something as medically complicated as the origins of hearing loss due to noise exposure.  Further, there is an issue with his credibility regarding what he reported to VA examiners.  Indeed, the Veteran did, at the time of service separation, report that his hearing was not bothering him.  Many years after service, the Veteran stated that this was only reported so as to expedite his separation from active duty; however, upon review, it is noted that the Veteran did not have any qualms about reporting other medical problems to Army medical personnel at the time of his separation examination.  Thus, the report at the time of discharge, which noted no complaints of hearing loss symptoms (and, as noted by the VA examiners, normal hearing upon audiological testing), must be considered to be more credible than statements made many years after service separation in the context of a claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Given the above, the Board must conclude that the competent and credible evidence is against a finding that the Veteran's current hearing loss disability is causally related to his active service, to include as a result of his exposure to combat noises in Vietnam.  Further, there is no evidence that the Veteran had a hearing loss disability for VA purposes within the first post-service year, and the first credible reports of hearing acuity problems are many years after service discharge.  As this is the case, the claim must be denied. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for his bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


